Citation Nr: 0935767	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-11 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Propriety of the severance of service connection for 
squamous cell carcinoma of the hypopharynx. 

2.  Entitlement to special monthly compensation based upon 
need for the aid and attendance of another person or upon 
housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty as a combat engineer in the 
United States Army from February 1963 to March 1971.  He has 
verified service in the Republic of Vietnam from April 1968 
to September 1968 and from June 1970 to March 1971.  Among 
other awards and decorations, the Veteran is entitled to wear 
the Purple Heart and the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which severed service connection for 
carcinoma of the hypopharynx and discontinued the special 
monthly compensation benefits now sought for reinstatement. 

The issue of entitlement to special monthly compensation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated in October 2004 granted service 
connection for squamous cell carcinoma of the hypopharynx on 
the basis of a presumption established for respiratory 
cancers associated with herbicide exposure. 

2.  A rating decision dated in May 2005 severed service 
connection for this condition based upon a finding of clear 
and unmistakable error in the October 2004 grant of 
entitlement to service connection. 

3.  The October 2004 grant of service connection for squamous 
cell carcinoma of the hypopharynx is not found to be clearly 
and unmistakably erroneous; thus, this does not constitute a 
proper basis upon which service connection may be severed. 


CONCLUSION OF LAW

The grant of service connection for squamous cell carcinoma 
of the hypopharynx was not clearly and unmistakably 
erroneous.  As such, severance thereof was not proper.  38 
U.S.C.A. §§ 1131, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the Veteran under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159 (2008).  As will be discussed in full 
below, the Board finds that service connection for squamous 
cell carcinoma of the hypopharynx was improperly severed.  As 
such, service connection for this disability is restored.  
This constitutes a complete grant of the benefit sought.  
Therefore, as there can be no prejudice to the Veteran from 
any notice or assistance error, a full discussion of whether 
VA met these duties is not necessary.  

Severance of Service Connection

By rating decision in October 2004, service connection was 
established for squamous cell carcinoma of the hypopharynx.  
The grant of service connection was based upon the 
presumption that respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) have been associated with 
exposure to certain herbicide agents used in the Republic of 
Vietnam from January 1962 to May 1975.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2008).  The Secretary has clarified 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for the following conditions: 
Hepatobiliary cancers, nasopharyngeal cancer, bone and joint 
cancer, breast cancer, cancers of the female reproductive 
system, urinary bladder cancer, renal cancer, testicular 
cancer, leukemia (other than CLL), abnormal sperm parameters 
and infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted. See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003). 

In May 2005, the RO found that this grant of service 
connection represented clear and unmistakable error as the 
hypopharynx is not an anatomical location to which the 
presumption attaches, thereby determining that severance of 
service connection was appropriate.  The Veteran now appeals 
this severance and seeks restoration of service connection. 

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken.  38 U.S.C.A. §§ 5109A, 
5112(b)(6)  (West 2002); 38 C.F.R. § 3.105(d) (2008).

"Clear and unmistakable error" is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior 
determination.  The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple  
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions in effect at the 
time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed at the time of the prior adjudication in question.  
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Russell v.  
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, supra at 43-
44.

Although the same standards for application in a 
determination of clear and unmistakable error in a prior 
decision are applied to a determination of whether a decision 
granting service connection was the product of clear and 
unmistakable error for the purpose of severing service 
connection, reviewable evidence in a severance claim is not 
limited to that which was before the RO in making its initial 
service connection award.  Daniels v. Gober, 10 Vet. App. 
474, 480 (1997). 

In the present case, the RO severed service connection for 
squamous cell carcinoma of the hypopharynx based upon a 
determination that this is an oral cancer, not a respiratory 
cancer, as the RO found that the hypopharynx does not involve 
the lung, bronchus, larynx or trachea as specified by 
38 C.F.R. § 3.309.  Rating decision proposing severance, 
March 2005.  Only those diseases listed in 38 C.F.R. § 3.309 
are subject to presumptive service connection based upon 
exposure to herbicide agents, such as that commonly known as 
Agent Orange.  38 C.F.R. § 3.307 (2008).  

However, the Board finds that the distinction between the 
anatomical locations of the hypopharynx and the larynx is not 
the sort of undebatable error necessary to establish CUE for 
the purpose of severing service connection.  Specifically, 
the hypopharynx is medically designated, in Latin, as pars 
laryngea pharyngis.  Dorland's Illustrated Medical Dictionary  
916 (31st ed. 2007).  While not purporting to be an expert in 
either medical terminology or the Latin language, the Board 
finds the inclusion of the term laryngea in the definition of 
the hypopharynx to be indicative of a close relationship 
between the hypopharynx and larynx.  See also Dorland's at 
1020 (defining "laryngeal" as of or pertaining to the 
larynx).  Furthermore, a commonly cited medical reference 
states that the hypopharynx is also known as the 
"laryngopharynx."  Gray's Anatomy: the Anatomical Basis of 
Clinical Practice 625 (39th ed. 2005).  Therefore, the Board 
finds that squamous cell carcinoma of the hypopharynx is 
sufficiently comparable to a cancer of the larynx, such that 
it is not undebatable error to have found the disorder 
subject to presumptive service connection under 38 C.F.R. 
§ 3.309.  

The Board also notes that a VA operative record dated in June 
2004 from when the tumor was excised specifically states that 
"The postcricoid larynx is involved." A June 2004 VA scan 
also noted marked narrowing of the laryngeal airway.   

Finally, the Veteran's representative has cited to a medical 
opinion from a VA Chief of Otolaryngology dated in March 2009 
which was considered in another appeal before the Board.  In 
that case, the physician concluded that "Given the fact that 
squamous cell carcinoma of the larynx has been linked to 
Agent Orange exposure, and that the tonsil, pharynx, and 
brachial cleft cysts communicate within the same area (all 
within a space of approximately 2 cm), it is my opinion that 
this Veteran's squamous cell carcinoma of the right tonsil, 
brachial cleft cyst, right lateral pharyngeal wall and lymph 
nodes of the neck is at least as likely as not to be 
etiologically related to Agent Orange or other herbicide 
exposure."  

In view of the foregoing factors, the Board finds that 
evidence does not establish that the grant of service 
connection for squamous cell carcinoma of the hypopharynx was 
clearly and unmistakably erroneous.  Therefore, the severance 
of service connection was improper.  Service connection for 
squamous cell carcinoma of the hypopharynx must be restored 
as of the date of severance, August 1, 2005.   





ORDER

Service connection for squamous cell carcinoma of the 
hypopharynx is restored as of August 1, 2005; the appeal is 
granted.


REMAND

Additional evidentiary development is necessary before the 
issue of restored entitlement to special monthly compensation 
(SMC) based upon need for the aid and attendance of another 
person or upon housebound status is ready for final 
adjudication.  See 38 C.F.R. § 19.9 (2008).  

Specifically, the initial award of SMC, effective in July 
2004, was based upon evidence of the Veteran's need for 
personal assistance due to a June 2004 tracheostomy, peg line 
placement for feeding, and continuing chemotherapy and 
radiation treatments.  At the time, the RO noted "Since your 
condition is likely to improve, this entitlement is not 
considered permanent and will be assessed at a future date."  
Rating decision, October 2004.  No future assessment was 
conducted as entitlement to SMC was discontinued concurrent 
with the severance of service connection discussed above.   

However, in May 2005, the most recent medical evidence of 
record indicates that following chemotherapy, the Veteran was 
"free of disease" and scheduled for an appointment to 
discuss removal of his tracheostomy tube.  VA oncology 
treatment note, May 2005.  Based upon the lapse in time since 
the Veteran's surgery and the lack of recent treatment 
records, the actual severity of the Veteran's current 
service-connected disability is unclear.  He must be afforded 
a contemporaneous and thorough VA examination.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).



Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran, 
from May 2005 forward.  

2.  Schedule the Veteran for a VA aid 
and attendance examination to determine 
the level of impairment caused by his 
service-connected disabilities.  The 
Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is specifically asked to:

(a) Opine whether the Veteran is 
permanently bedridden due to his 
service-connected disabilities, to 
include the service-connected carcinoma 
of the hypopharynx as reinstated by the 
order above;
(b) Opine whether, due solely to his 
service-connected disabilities, the 
Veteran is currently so helpless as to 
need the regular aid and attendance of 
another person based upon the following 
considerations:  inability to dress or 
undress, inability to keep himself 
ordinarily clean and presentable, 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of  the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust 
without aid, such as supports, belts, 
lacing at the back, etc.), inability to 
feed himself through loss of 
coordination or due to extreme 
weakness, inability to attend to the 
wants of nature, incapacity to protect 
himself from hazards or dangers 
incident to his daily environment; 
(c)  If the examiner determines that 
the Veteran is not currently in need of 
regular aid and attendance or 
"permanently bedridden," the examiner 
is asked to opine as to the approximate 
date upon which the Veteran improved to 
the point that he no longer required 
the regular aid and attendance of 
another person, or was no longer 
bedridden.

3.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the Veteran, he 
and his representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and his representative must be 
afforded the applicable time period in 
which to respond.  
		  	
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


